DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/09/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically claim 1 recites “…with each data segment associated with an authority that controls how the data stripe is stored and determines which type of erasure coding scheme is applied to the data stripe”. Here, the Examiner respectfully notes that there does not appear to be support in the Specification as originally filed for an authority actively performing the determination of a type of erasure coding scheme that is applied to the stripe. The Examiner notes that the closest teaching in the Specification appears to be [0023] which states “Authorities 168 are implemented on the non-volatile solid state storages 152, for example as lists or other data structures stored in memory. In some embodiments the authorities are stored within the non-volatile solid state storage 152 and supported by software executing on a controller or other processor of the non-volatile solid state storage 152…Authorities 168 control how and where data is stored in the non-volatile solid state storages 152 in some embodiments. This control assists in determining which type of erasure coding scheme is applied to the data, and which storage nodes 150 have which portions of the data.” (emphasis added) Here, [0023] discloses that authorities control where data is stored and this control assists in a determination which type of erasure coding scheme is applied to the  authority itself is actively determining the type of erasure coding scheme applied to the stripe. Additionally, [0047] of the Specification, which the Applicant notes as support for the amendments to the independent claims, does not include any disclosure regarding the claimed authority. Therefore, this appears to be new matter. The Examiner respectfully requests the Applicant state on the record where support for this limitation is located in the Specification as originally filed or to remove the new matter from the claim to overcome the 112(a) rejection above. Claims 2-7 inherit the rejection of claim 1 above.
Claims 8 and 15 recite substantially similar limitations as claim 1 and are therefore rejected under the same rationale. Claims 9-14 inherit the rejection of claim 8 above and claims 16-20 inherit the rejection of claim 15 above.

Response to Arguments
On Page 7, the Applicant argues:
“Claims 1-20 are rejected under 35 U.S.C. § 103 as being allegedly unpatentable over 
Ludwig et al. (US 2006/0206662) in view of Einkauf et al. (US 2016/0323377) and Kiselev (US 9,021,296) The pending claims have limitations not shown in the cited references and the Applicants respectfully request the Examiner address the deficiencies noted in the references below. 
Regarding independent claim 1, the Office action asserts the storage maps of Kiselev (see col 7 line 60 - col 8 line 55) disclose "an authority that controls how the data stripe is stored and assists in determining which type of erasure coding scheme is applied to the data stripe". The storage maps of Kiselev are not disclosed as controlling how the data stripe is stored and assisting in determining which type of erasure coding scheme is applied to the data stripe. The cited section of Kiselev is silent as to "determining which type of erasure coding scheme is applied to the data stripe." The maps listed in Kiselev are solely concerned with placement, i.e., location of the data (See Figs 4-6 and associated sections of the specification). Kiselev solely discloses placement of the data and tracking that placement through the map and is silent as to the claim feature noted 
Amended independent claims 8 and 15 recite similar features to those discussed above with respect to claim 1. Accordingly, claims 8 and 15 are patentable over the cited references for at least similar reasons. Claims 2-7, 9-14, and 16-20 depend directly or indirectly from respective independent claims 1, 8, or 15. Therefore these claims are patentable over the cited references at least based on the dependency from an allowable base claim.”

Applicant’s arguments, that Kiselev does not disclose an authority that is actively determining the type of erasure coding scheme applied to the data stripe have been fully considered and are persuasive.  Therefore, the prior art rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(a).
Further, in the interest of compact prosecution, the Examiner respectfully notes that if the new matter is merely removed from the claim (or reverted back to the language of the previous claim set) the claims would be rejected under 35 U.S.C. 103, as previously cited prior art of record Kiselev, discloses the other newly added limitation to the independent claims of “wherein an erasure coding scheme applied to a recovered data segment differs from an erasure coding scheme previously applied to the recovered data segment”. Kiselev discloses that during a recovery process a redundancy policy can be changed to include more or less copies of a data segment. When a change in the redundancy policy requires an increase or decrease in the number of replicas required, the CRUSH algorithm is applied on a new map to increase or decrease the number of consistency group replicas from the old map (i.e. a different See [Col 4 Lines 16-20] [Col 21 Lines 28-64][Col 22 Lines 5-21])
The Examiner welcomes a phone interview to discuss the 112(a) rejection above or any future amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183